Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2010                                                                                                    Marilyn Kelly,
                                                                                                                     Chief Justice

  138323(59)                                                                                            Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  DIANE GADIGIAN,                                                                                       Stephen J. Markman
           Plaintiff-Appellee,                                                                          Diane M. Hathaway,
                                                                                                                          Justices
  v                                                                  SC: 138323
                                                                     COA: 279540
                                                                     Wayne CC: 06-621978-NO
  CITY OF TAYLOR,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for clarification of this Court’s April 16, 2010
  order is considered, and it is GRANTED. The April 16, 2010 order is amended to read as
  follows:

               By order of November 19, 2009, the application for leave to appeal
        the January 27, 2009 judgment of the Court of Appeals was granted. On
        order of the Court, leave to appeal having been granted and the briefs of the
        parties having been considered, we VACATE our order of November 19,
        2009. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
        AFFIRM the result reached by the Court of Appeals in light of our decision
        in Robinson v City of Lansing, 486 Mich ___ (Docket No. 138669, decided
        April 8, 2010), which held that the “two-inch rule” of MCL 691.1402a
        applies only to “county” highways. The parties to this case did not dispute
        that the road at issue is not a “county” highway. Therefore, in light of our
        decision in Robinson, the two-inch rule does not apply to this case. We
        thus VACATE the opinion of the Court of Appeals because its analysis is
        dictum given our determination in Robinson that MCL 691.1402a applies
        only to “county” highways. We REMAND this case to the Wayne Circuit
        Court for further proceedings consistent with this order and Robinson.
                 We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2010                        _________________________________________
         d0525                                                                  Clerk